228 F.2d 622
W. C. ROSS, Appellant,v.Emory J. HOPPER, Appellee.
No. 15519.
United States Court of Appeals Fifth Circuit.
Jan. 6, 1956.

W. R. Jackson, Jr., Leesville, La., Wood & Jackson, Leesiville, La., for appellant.
J. S. Pickett, Many, La., Pickett & Pickett, Many, La., for appellee.
Before BORAH and JONES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
This case is one for serious personal injuries inflicted first by a blow with a large blackjack, followed by a gunshot wound in the abdomen, provoked by abusive and vulgar language toward appellant in the presence of the latter's wife and others, growing out of an attempt by appellee to purchase a fan belt for an automobile.  The incident happened, according to the record, on October 16, 1945, but the case was not tried for approximately nine years.  In the argument counsel for appellee was interrogated as to the delay and stated it was due to appellee's circumstances in the service and otherwise, and there is no plea of limitations.  The matter was heard by the Court below without a jury and resulted in judgment for appellee in the sum of $10,000-- $5,000 for pain and suffering and a similar amount for disability and loss of earnings.  Both the issues of fact and the law were fully considered and, we think, correctly decided by the lower Judge in an able opinion reported in Hopper v. Ross, D.C., 123 F. Supp. 371; and the judgment appealed from is therefore


2
Affirmed.